United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2112
                                    ___________

James E. Horvath,                        *
                                         *
              Appellant,                 *
                                         *
      v.                                 *
                                         *    Appeal from the United States
Don Bourne, individually; Judy Duvall, *      District Court for the
individually; Mary Bradley,              *    Eastern District of Arkansas.
individually; Tish Rehm, individually; *
Ashlea Kilburn, individually; William *        [UNPUBLISHED]
F. Smith, III, individually; Mavis Neal, *
individually,                            *
                                         *
              Appellees.                 *

                                    ___________

                              Submitted: September 7, 2005
                                 Filed: November 7, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       James E. Horvath appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. After de novo review, see Charchenko v. City of Stillwater, 47 F.3d 981, 982-


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
83 (8th Cir. 1995), we affirm because Horvath’s claims were barred either by the
Rooker-Feldman2 doctrine, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125
S. Ct. 1517, 1523, 1526 & n.8 (2005) (Rooker-Feldman doctrine recognizes that with
the exception of habeas corpus petitions, 28 U.S.C. § 1331 does not allow district
courts appellate jurisdiction over state-court judgments), or by res judicata, see id. at
1527 (federal court has to give same preclusive effect to a state-court judgment as
another court of that State would give); Wells v. Ark. Pub. Serv. Comm’n, 616
S.W.2d 718, 719 (Ark. 1981) (elements of res judicata). See 8th Cir. R. 47B.
                        ______________________________




      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D. C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                          -2-